         Case 1:16-cv-10386-LTS Document 350 Filed 05/02/20 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
ALEXANDER STYLLER, INTEGRATED              )
COMMUNICATIONS & TECHNOLOGIES,             )
INC., JADE CHENG, JASON YUYI, CATHY        )
YU, CAROLINE MARAFAO CHENG,               )
PUSHUN CHENG, CHANGZHEN NI,               )
JUNFANG YU, MEIXIANG CHENG,               )
FANGSHOU YU, and CHANGHUA NI,             )
                                          )
                        Plaintiffs,       ) Civil Action No. 1:16-CV-10386 (LTS)
            v.                            )
                                          )
HEWLETT-PACKARD FINANCIAL                 )
SERVICES COMPANY, HEWLETT-PACKARD )
FINANCIAL SERVICES (INDIA) PRIVATE        )
LIMITED, HP INC., HEWLETT PACKARD         )
ENTERPRISE COMPANY, and DAVID GILL,       )
                                          )
                        Defendants.       )
__________________________________________)

          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO SEAL

       Plaintiffs, though their undersigned counsel, respectfully submit that Defendants’ motion

(Dkt. 346) to redact eight paragraphs from Plaintiffs’ Statement of Undisputed Facts jointly filed

on the parties’ cross-motions for partial summary judgment (Dkt. 341) should be denied because

Defendants have failed to present any “compelling reason” for sealing as required by the

common law and the First Amendment’s presumption of public access to judicial records and by

the controlling First Circuit law.

       First, “[t]he common law right of public access to judicial documents is firmly rooted in

our nation’s history.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006).

“The presumption of access is based on the need for federal courts, although independent —

indeed, particularly because they are independent — to have a measure of accountability and for



                                                1
         Case 1:16-cv-10386-LTS Document 350 Filed 05/02/20 Page 2 of 6



the public to have confidence in the administration of justice.” In re Boston Herald, Inc., 321

F.3d 174, 196 (1st Cir. 2003), citing U.S. v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995).

       Second, the courts have also recognized a qualified constitutional presumption of access

to both civil and criminal proceedings and judicial documents arising under the First

Amendment. See, e.g., Lugosch, 435 F.3d at 124. Under the constitutional standard,

“[d]ocuments may be sealed if specific, on the record findings are made demonstrating that

closure is essential to preserve higher values and is narrowly tailored to serve that interest.”

Standard Inv. Chartered, Inc. v. Fin. Indus. Regulatory Auth., 347 F.App’x 615, 616-17 (2d Cir.

2009) (internal quotations and citations omitted).

       Third, “at a more practical level, [the presumption] is driven by administrative concerns.

The court expends considerable resources to process and maintain sealed documents. See,

e.g., Dunkin Donuts, 2008 WL 427290, at *1.” Bradford & Bigelow, Inc. v. Heather T.

Richardson & Bradford & Bigelow, Inc., 109 F. Supp. 3d 445, 447 (D. Mass. 2015). The sealing

requirement also imposes additional burdens and costs on the parties’ resources, which

Defendants are infinitely better positioned to bear than Plaintiffs.

       “[D]ocuments used by parties moving for, or opposing, summary judgment should not

remain under seal absent the most compelling reasons.” Joy v. North, 692 F.2d 880, 893 (2d

Cir. 1982); see Gambale v. Deutsche Bank AG, 377 F.3d 133, 140 (2d Cir. 2004) (“[T]he

presumptive right to ‘public observation’ is at its apogee when asserted with respect to

documents relating to ‘matters that directly affect an adjudication.’”);

        The First Circuit expressly recognized “an abiding presumption of access to trial records

and ample reason to ‘distinguish materials submitted into evidence from the raw fruits of

discovery.’ Littlejohn v. BIC Corp.,851 F.2d 673, 678, 684 n. 28 (3d Cir. 1988). As we have said



                                                  2
         Case 1:16-cv-10386-LTS Document 350 Filed 05/02/20 Page 3 of 6



elsewhere, ‘[o]nly the most compelling reasons can justify the non-disclosure of judicial

records.’” Poliquin v. Garden Way, Inc., 989 F.2d 527, 533 (1st Cir. 1993), citing FTC v.

Standard Financial Management Corp.,830 F.2d 404, 410 (1st Cir. 1987), In re Knoxville News-

Sentinal Co.,723 F.2d 470, 476 (6th Cir. 1983), and Joy, 692 F.2d at 893-94.

       As this Court explained in Bradford & Bigelow, Inc. v. Heather T. Richardson &

Bradford & Bigelow, Inc., 109 F. Supp. 3d 445, 447-48 (D. Mass. 2015):

       What constitutes “good cause,” and therefore what concerns can justify a document
       being filed under seal, depends on the nature of the filing. The more important the
       document is to the core judicial function of determining the facts and law applicable
       to the case, the stronger the presumption of public access and the higher the burden to
       overcome it. On one end of the spectrum, there is no public right of access to unfiled
       discovery materials. See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 32–36, 104
       S.Ct. 2199, 81 L.Ed.2d 17 (1984). But, once a document produced in discovery is
       filed with the court, there is a presumptive right of public access. See Standard Fin.
       Mgmt. Corp., 830 F.2d at 409 (“[D]ocuments which are submitted to, and accepted
       by, a court of competent jurisdiction in the course of adjudicatory proceedings,
       become documents to which the presumption of public access applies.”). At the
       opposite end of the spectrum from discovery materials, the public interest is strongest
       (and the burden to overcome it the highest) for documents introduced at trial or
       included in an appellate record. See, e.g., Poliquin v. Garden Way, 989 F.2d 527,
       533 (1st Cir.1993); Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 545–46 (7th Cir.
       2002).

       Between these extremes, the presumption may be overcome if the filing is not related
       to issues where there is no tradition of public access, like motions about discovery
       matters. See Anderson v. Cryovac, Inc., 805 F.2d 1, 13 (1st Cir.1986) (holding that
       there is no common law right to inspect such documents because “[t]here is no
       tradition of public access to discovery, and requiring a trial court to scrutinize
       carefully public claims of access would be incongruous with the goals of the
       discovery process”). But the pendulum swings the other way for materials filed in
       connection with non-discovery motions, like motions for summary
       judgment, Daubert motions, or motions in limine. See, e.g., Leucadia, Inc. v. Applied
       Extrusion Techs., Inc., 998 F.2d 157, 165 (3d Cir.1993) (“[W]e hold there is a
       presumptive right to public access to all material filed in connection with
       nondiscovery pretrial motions, whether these motions are case dispositive or not. . .
       .”). To seal such filings, the party seeking to overcome the presumption of public
       access must demonstrate significant countervailing interests, like the existence of
       trade secrets in the documents or confidential business information. See,
       e.g., Nixon, 435 U.S. at 598, 98 S.Ct. 1306 (“[C]ourts have refused to permit their
       files to serve as ... sources of business information that might harm a litigant's

                                                3
           Case 1:16-cv-10386-LTS Document 350 Filed 05/02/20 Page 4 of 6



         competitive standing.”); Baxter Int’l, Inc., 297 F.3d at 546 (describing other possible
         countervailing interests).

         The Court in Bradford squarely held that “[a] common justification offered up as ‘good

cause’ for sealing a court filing is that a document is (or contains information that is) designated

as confidential under a stipulated protective order. . . is not enough.” Id. (emphasis added

throughout). 1 The First Circuit in Poliquin also found no “compelling reason” in a “garden-

variety claim that the company’s image among customers will be damaged through the misuse or

distortion of those accident claims. In our view, this threat may be adequate as a ground for

protecting discovery material; but it is outweighed, after the material is introduced in evidence,

by the public’s interest in access to trial records.” 109 F. Supp. 3d at 448, citing Littlejohn,851

F.2d at 685.

         “Parties therefore may not rely solely on their designations under a discovery protective

order to support sealing motions; they must show that each document they seek to seal should be

sealed under the appropriate standard.” Id. Defendants, who carry the burden of showing

“compelling reasons” for the sealing they request, did not even bother to show any reason on

their motion other than the Protective Order (Dkt. 346), which “is not enough.” Bradford, 109 F.

Supp. 3d at 448. Nor could they establish any good cause, let alone “the most compelling

reasons,” for the redaction of Plaintiffs’ Statement of Facts had they tried because (a) there is no




1
  “The ‘good cause’ that justifies an umbrella protective order at the discovery stage (and allows such designations)
is not sufficient to meet the heightened standard to seal filings about dispositive motions or trial. Cf. N.D. Cal. L.R.
79–5(d)(1)(A) (‘Reference to a stipulation or protective order that allows a party to designate certain documents as
confidential is not sufficient to establish that a document, or portions thereof, are sealable.’); Sedona Conference
Working Group on Protective Orders, & Confidentiality & Public Access (WG2), The Sedona Guidelines: Best
Practices Addressing Protective Orders, Confidentiality & Public Access in Civil Cases March 2007 Post–Public
Comment Version, 8 Sedona Conf. J. 141, 154 (2007) (“The ‘good cause’ needed to support an umbrella protective
order under Fed.R.Civ.P. 26(c) will not suffice to support the sealing of those discovery documents when filed in
court.”).” Id.


                                                           4
           Case 1:16-cv-10386-LTS Document 350 Filed 05/02/20 Page 5 of 6



confidential information in the statements they seek to redact, such as trade secrets, intellectual

properties, competitively sensitive business information, or private medical records; and (b) the

same information was publicly disclosed in Plaintiffs’ memorandum of law on the summary

judgment (Dkt. 330), which recites the very passages that Defendants seek to redact from

Plaintiffs’ Statement of Undisputed Facts, and in Plaintiffs’ prior court filings in this action, see,

e.g., Plaintiffs’ motion to compel (Dkt. 249) and their July 12, 2019 letter of deficiencies (Dkt.

249-10). 2

        Accordingly, Plaintiffs respectfully submit that Defendants’ motion should be denied as

groundless.

Dated: May 2, 2020                                            Respectfully Submitted,




                                                              Dimitry Joffe
                                                              Joffe Law P.C.
                                                              765 Amsterdam Avenue, 2C
                                                              New York, NY 10025
                                                              Tel: (917) 929-1964
                                                              Email: dimitry@joffe.law

                                                              Joshua McGuire
                                                              THE LAW OFFICE OF JOSH MCGUIRE
                                                              51 Winchester Street, Suite 205
                                                              Newton, Massachusetts 02461
                                                              (617) 461-6400
                                                              Email: josh@joshmcguirelaw.com

                                                              Counsel to Plaintiffs




2
 On their own cross-motion for summary judgment, Plaintiffs themselves moved to seal certain exhibits designated
as “confidential” by Defendants because they were compelled to do so by the Protective Order, and after Defendants
had refused to waive confidentiality as proposed by Plaintiffs. A true and correct copy of the undersigned counsel’s
correspondence with Defendants’ counsel is attached as Exhibit A hereto. Indeed, Plaintiffs do not object to -- and
would welcome -- the unsealing of the full summary judgment record, consistent with the presumption of public
access and the lack of any “compelling reasons” for denying that access, as set out above.

                                                         5
         Case 1:16-cv-10386-LTS Document 350 Filed 05/02/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I, Dimitry Joffe, hereby certify that on this 2th day of May 2020, I caused a copy of

Plaintiffs’ Opposition to Defendants’ Motion to Impound Exhibits to be served by ECF upon

Defendants’ counsel of record.




                                                        ________________________
                                                        Dimitry Joffe
                                                        JOFFE LAW P.C.
                                                        Counsel to Plaintiffs




                                                6
